SULLIVAN, C. J.
— This action was brought to. quiet title to .065 of an acre of land situated in the city of Kellogg, Shoshone county, and the complaint contained the usual allegations in such an action.
The defendants filed their answer denying the material allegations of the complaint and by way of cross-complaint set up their claim to the title and right to possession of said land and asked to have their title quieted to the same. The cause was tried to the court and finding of facts made and judgment entered in favor of defendants, decreeing them to be the owners in fee simple of said premises and entitled to the possession thereof. The appeal is from the judgment.
The assignments of error refer to the action of the court in receiving certain evidence and making certain finding of facts and entering judgment in favor of the defendants.
It is first contended that the court erred in admitting- in evidence defendants’ Exhibit No. 2, which exhibit was prepared by surveyor Trask, showing a description of the land *559in question in connection with other land. There is no error in the action of the court in admitting that exhibit.
Counsel for appellant contends that the only practical problem confronting the court is the construction of the law applicable to the facts and that there is no material conflict in the evidence introduced on the trial. As we view it, there is a substantial conflict in the evidence, since some of the evidence introduced by the plaintiffs was intended to and does contradict the contents of written instruments which had been introduced in evidence.
After an examination of the entire record, we are satisfied that the finding of facts is fully supported by the evidence and that the court did not err in making such finding of facts, and under the law applicable to such facts the court did not err in entering judgment in favor of the defendants.
The judgment must therefore be affirmed, with costs in favor of respondents.
Budge and Morgan, JJ., concur.